Case 2:16-cv-00254-DRH-AKT Document 48 Filed 04/12/19 Page 1 of 2 PageID #: 267



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
 FRANCISCO RODRIGUEZ, and
 ARISTIDES ALFREDO DILLATORO,

                                    Plaintiffs,                          ORDER

                  -against-                                         CV 16-254 (DRH) (AKT)

 RIDGE PIZZA INC. d/b/a ALFREDO’S
 PIZZERIA, DENNIS D’ONOFRIO, and
 VELIA D’ONOFRIO,
                                     Defendants.
 --------------------------------------------------------------X

 A. KATHLEEN TOMLINSON, Magistrate Judge:

         The Court has become aware that no Order was issued as a result of the proposed

 schedule submitted by the parties at DE 47. Therefore, the Court is entering the following

 Amended Scheduling Order.

 AMENDED CHEDULING ORDER:

         • Deadline for Plaintiffs’ counsel to serve
            responses to Defendants’ additional
           discovery demands:                                       March 18, 2019

         • All depositions and fact discovery must
           be completed by:                                         May 31, 2019

          • Any letter request for a pre-motion conference
            to Judge Hurley for purposes of making a
            summary judgment motion must be filed by:               June 17, 2019

         • Proposed Joint Pre-Trial Order must be
           filed on ECF by:                                         September 3, 2019

         • Pre-Trial Conference will be held on:                    September 12, 2019
                                                                       at 10:30 a.m.

         If the parties decide not to proceed with summary judgment motion practice, counsel

 must notify this Court in writing no later than May 31, 2019.
Case 2:16-cv-00254-DRH-AKT Document 48 Filed 04/12/19 Page 2 of 2 PageID #: 268




                                           SO ORDERED.

 Dated: Central Islip, New York
        April 12, 2019

                                           /s/ A. Kathleen Tomlinson
                                           A. KATHLEEN TOMLINSON
                                           United States Magistrate Judge




                                       2
